

117 S776 IS: For the relief of Rebecca Trimble.
U.S. Senate
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



VI117th CONGRESS1st SessionS. 776IN THE SENATE OF THE UNITED STATESMarch 16, 2021Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLFor the relief of Rebecca Trimble.1.Permanent resident status for
			 Rebecca Trimble(a)In
 generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151), Rebecca Trimble shall be eligible for the issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of that Act (8 U.S.C. 1154) or for adjustment of status to lawful permanent resident.(b)Adjustment of
 statusIf Rebecca Trimble enters the United States before the filing deadline specified in subsection (c), Rebecca Trimble shall be considered to have entered and remained lawfully and shall be eligible for adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) as of the date of the enactment of this Act.(c)Application and
 payment of feesSubsections (a) and (b) shall apply only if the application for issuance of immigrant visas or the application for adjustment of status are filed with appropriate fees within two years after the date of the enactment of this Act.(d)Reduction of
 immigrant visa numbersUpon the granting of immigrant visas or permanent residence to Rebecca Trimble, the Secretary of State shall instruct the proper officer to reduce by one, during the current or next following fiscal year—(1)the total number of immigrant visas that are made available to natives of the country of birth of Rebecca Trimble under section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)); or(2)if applicable, the total number of immigrant visas that are made available to natives of the country of birth of Rebecca Trimble under section 202(e) of that Act (8 U.S.C. 1152(e)).